     Case 2:21-cv-03298-RGK-MAR Document 19 Filed 07/21/21 Page 1 of 12 Page ID #:59




 1     TRACY L. WILKISON
       Acting United States Attorney
 2     SCOTT M. GARRINGER
       Assistant United States Attorney
 3     Chief, Criminal Division
       ANDREW BROWN (Cal. Bar No. 172009)
 4     VICTOR A. RODGERS (Cal. Bar No. 101281)
       MAXWELL COLL (Cal. Bar No. 312651)
 5     Assistant United States Attorneys
       Major Frauds/Asset Forfeiture/
 6     General Crimes Sections
             1100/1400/1200 United States Courthouse
 7           312 North Spring Street
             Los Angeles, California 90012
 8           Telephone: (213) 894-0102/2569/1785
             Facsimile: (213) 894-6269/0142/0141
 9           E-mail: Andrew.Brown@usdoj.gov
                     Victor.Rodgers@usdoj.gov
10                   Maxwell.Coll@usdoj.gov
11     Attorneys for Defendants
       UNITED STATES OF AMERICA and
12     TRACY L. WILKISON (OFFICIAL CAPACITY)
       and KRISTI KOONS JOHNSON (OFFICIAL
13     CAPACITY)
14                             UNITED STATES DISTRICT COURT
15                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
16                                   WESTERN DIVISION
17 MITCHELL MAGEE AND                            Case No. 2:21-cv-03298-RGK-MAR
   IKE ROBERTS,
18                                               DEFENDANTS’ NOTICE OF MOTION
            Plaintiffs,                          AND MOTION TO DISMISS THE
19                                               FIRST AMENDED COMPLAINT FOR
                   v.                            LACK OF SUBJECT MATTER
20                                               JURISDICTION PURSUANT TO FED.
   UNITED STATES OF AMERICA,                     R. CIV. P. 12(b)(1); MEMORANDUM
21 TRACY L. WILKISON (OFFICIAL                   OF POINTS AND AUTHORITIES AND
   CAPACITY) AND KRISTI KOONS                    DECLARATIONS OF JESSIE
22 JOHNSON (OFFICIAL CAPACITY),                  MURRAY AND VICTOR A.
                                                 RODGERS; [PROPOSED] ORDER
23               Defendants.                     GRANTING MOTION LODGED
                                                 UNDER SEPARATE COVER
24
                                                 Date:      August 23, 2021
25                                               Time:      9:00 a.m.
                                                 Courtroom: 850, the Honorable
26                                                          R. Gary Klausner
27
28
     Case 2:21-cv-03298-RGK-MAR Document 19 Filed 07/21/21 Page 2 of 12 Page ID #:60




 1                                      NOTICE OF MOTION
 2           PLEASE TAKE NOTICE that on August 23, 2021 at 9:00 a.m., or as soon
 3     thereafter as the matter may be heard, in the courtroom of the Honorable R. Gary
 4     Klausner, United States District Court, Courtroom 850, Roybal Federal Building and
 5     U.S. Courthouse, 255 East Temple Street, Los Angeles, California 90012, defendants
 6     United States of America and Tracy L. Wilkison and Kristi Koons Johnson in their
 7     official capacity only (collectively, “the government”) will and hereby do move,
 8     pursuant to Fed. R. Civ. P. 12(b)(1) to dismiss the first amended complaint for lack of
 9     subject matter jurisdiction and for failure to state a claim upon which relief can be
10     granted. This Motion is made following the conference of counsel pursuant to Local
11     Rule 7-3 which took place on July 14, 2021 (see Rodgers Decl. ¶ 2), and is made on the
12     grounds that there is no subject matter jurisdiction over this action.
13           This motion is based upon this notice of motion and motion; the attached
14     memorandum of points and authorities and declarations of Jessie Murray and Victor A.
15     Rodgers; the proposed order granting the motion (lodged under separate cover); all
16     pleadings and papers on file in this action; and such further matters as may be presented
17     at any hearing on this Motion, and matters of which the Court may take notice.
18     Dated: July 21, 2021                           Respectfully submitted,
19                                                    TRACY L. WILKISON
                                                      Acting United States Attorney
20                                                    SCOTT M. GARRINGER
                                                      Assistant United States Attorney
21                                                    Chief, Criminal Division
22                                                          /s/             ______________
                                                      ANDREW BROWN
23                                                    VICTOR A. RODGERS
                                                      MAXWELL COLL
24                                                    Assistant United States Attorneys
25                                                    Attorneys for Defendants
                                                      UNITED STATES OF AMERICA, et al.
26
27
28
                                                     1
     Case 2:21-cv-03298-RGK-MAR Document 19 Filed 07/21/21 Page 3 of 12 Page ID #:61




 1                     MEMORANDUM OF POINTS AND AUTHORITIES
 2                                                  I.
 3                                         INTRODUCTION
 4           Defendants United States of America and Tracy L. Wilkison and Kristi Koons
 5     Johnson in their official capacity only (collectively, “the government”) respectfully
 6     submit this memorandum of points and authorities in support of their motion pursuant to
 7     Fed. R. Civ. P. 12(b)(1) to dismiss the complaint of plaintiff Michael Magee (case no.
 8     2:21-cv-03294-RGK-MAR) and the first amended complaint of plaintiffs Mitchell
 9     Magee and Ike Roberts (case no. 2:21-cv-03298-RGK-MAR) for lack of subject matter
10     jurisdiction. 1 Because the government has commenced administrative forfeiture
11     proceedings against the currency plaintiffs seek to have returned, plaintiffs cannot show
12     that subject matter jurisdiction lies, plaintiffs have an adequate remedy at law and district
13     courts are divested of jurisdiction to hear plaintiffs’ Fed. R. Crim. P. 41(g) complaints
14     for return of property.
15                                                  II.
16                                    STATEMENT OF FACTS
17           Plaintiff Michael Magee has filed a complaint and plaintiffs Mitchell Magee and
18     Ike Roberts have filed a first amended complaint, which are virtually identical and assert
19     causes of action for return of property pursuant to Fed. R. Crim. P. 41(g) (first cause of
20     action) and for declaratory relief for purported violations of the Fourth and Fifth
21     Amendments arising from the government’s search and seizure of items inside their
22     safety deposit boxes situated at US Private Vaults (“USPV”) in Beverly Hills, California
23     (second cause of action). Docket No. 1 (complaint ¶ 5). Plaintiff alleges he had “non-
24     contraband valuable property in safe deposit boxes at” USPV. Complaint/First
25
26           1
                Because the complaint in Michael Magee v. United States of America, et al.,
       Case No. 2:21-cv-03294-RGK-MAR and first amended complaint in Mitchell Magee
27     and Ike Roberts v. United States of America, et al., Case No. 2:21-cv-03298-RGK-MAR
       are virtually identical, the government is filing identical motions to dismiss in both
28     cases. Even though there are two plaintiffs in the Mitchell Magee case, the government
       hereinafter in this brief refers to all plaintiffs using the singular “plaintiff.”
                                                         1
     Case 2:21-cv-03298-RGK-MAR Document 19 Filed 07/21/21 Page 4 of 12 Page ID #:62




 1     Amended Complaint (“FAC”) ¶ 5. However, as set forth below, each plaintiff had
 2     currency stored in his safe deposit box which is the subject of FBI administrative
 3     forfeiture proceedings (Murray Decl. ¶¶ 3-5 and Exhibits A-I), and the “non-contraband
 4     valuable property” plaintiff references in his pleading was seized on or about March 22,
 5     2021 (complaint/FAC ¶ 5).
 6           In March 2021, a grand jury indicted USPV for conspiring with its customers to
 7     launder money, distribute drugs, and structure financial transactions to avoid currency
 8     reporting requirements. Rodgers Decl. ¶ 3 and Ex. A. The indictment provides that
 9     USPV’s business is predicated on “attract[ing] customers in possession of proceeds from
10     criminal offenses[.]” Id. (Ex. A [indictment at 3:21]). USPV allegedly did so by
11     “touting the anonymity of the safety deposit rentals” and “boasting that, unlike banks, its
12     anonymous safety deposit box rentals did not require customer information that ‘can be
13     easily accessed by government agencies (such as the IRS)[.]’ ” (Ex. A [indictment at
14     3:23-28]). The government obtained a sealed criminal seizure warrant for, among other
15     things “[t]he nests of safety deposit boxes and keys” located at USPV, and the warrant
16     provides that it “does not authorize a criminal search or seizure of the contents of the
17     safety boxes[,]” that “agents shall follow their written inventory policies to protect their
18     agencies and the contents of the boxes” and that “agents shall inspect the contents of the
19     boxes in an effort to identify their owners in order to notify them so that they can claim
20     their property[.]” Rodgers Decl. ¶ 4 and Ex. B.
21           Plaintiff’s complaint challenges the constitutionality of the procedure whereby the
22     government provided box holders the opportunity to request the return of seized property
23     (which procedure does not involve the asset forfeiture proceedings discussed below) and
24     provided plaintiff with a voluntary additional remedy that the government is not required
25     to provide when executing a warrant. Specifically, plaintiff alleges that USPV has been
26     closed since March 26, 2021, and has a sign affixed to the door that instructs box holders
27     to go to a FBI website that provides that, to make a claim for property stored at USPV, a
28     box holder (such as plaintiff) should provide his first, middle and last names and best
                                                     2
     Case 2:21-cv-03298-RGK-MAR Document 19 Filed 07/21/21 Page 5 of 12 Page ID #:63




 1     contact number so that a FBI agent can contact the box holder for additional details.
 2     Complaint/FAC ¶¶ 15 and 16.
 3           On May 20, 2021, the FBI sent a notice letter to plaintiff Mitchell Magee advising
 4     of the FBI’s initiation of administrative forfeiture proceedings relative to $600,980.00 in
 5     U.S. Currency seized from box number 504, and the FBI received Mitchell Magee’s
 6     claim to contest the administrative forfeiture of these funds on June 1, 2021. Murray
 7     Decl. ¶ 3 and Exhibits A, B and C. In addition, on May 20,2021, the FBI sent a notice
 8     letter to plaintiff Ike Roberts advising of the FBI’s initiation of administrative forfeiture
 9     proceedings relative to $341,500.00 in U.S. Currency seized from box number 5512, and
10     the FBI received Ike Roberts claim to contest the administrative forfeiture of these funds
11     on June 1, 2021. Id. at ¶ 4 and Exhibits D, E and F. Finally, on May 21, 2021, the FBI
12     sent a notice letter to plaintiff Michael Magee advising of the FBI’s initiation of
13     administrative forfeiture proceedings relative to $305,000.00 seized from box number
14     4303, and the FBI received Michael Magee’s claim to contest the administrative
15     forfeiture of these funds on June 1, 2021. Id. at ¶ 5 and Exhibits G, H and I.
16                                                  III.
17                                            ARGUMENT
18           A.     The Standards For Motions To Dismiss Under Fed. R. Civ. P. 12 For
19                  Lack of Subject Matter Jurisdiction.
20           Federal courts should not adjudicate controversies where subject matter
21     jurisdiction is lacking because they “have only the power that is authorized by Article III
22     of the Constitution and the statutes enacted by Congress pursuant thereto.” Bender v.
23     Williamsport Area School Dist., 475 U.S. 534, 541 (1986)(citation omitted). As courts
24     of limited jurisdiction, the presumption is that a court is “without jurisdiction unless the
25     contrary appears affirmatively from the record.” Id. at 546 (internal quotes and citations
26     omitted). The burden of establishing subject matter jurisdiction rests upon the party
27     invoking it [DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n.3 (2006)] and “the
28     court is under a continuing duty to dismiss an action whenever it appears that the court
                                                      3
     Case 2:21-cv-03298-RGK-MAR Document 19 Filed 07/21/21 Page 6 of 12 Page ID #:64




 1     lacks jurisdiction.” Billingsley v. C.I.R., 868 F.2d 1081, 1085 (9th Cir. 1989) (internal
 2     quotes and citation omitted); see also Fed. R. Civ. P. 12(h)(3).
 3           Fed. R. Civ. P. 12(b)(1) subject matter jurisdiction attacks can be either facial or
 4     factual. White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). In “a facial attack, the
 5     challenger asserts that the allegations contained in a complaint are insufficient on their
 6     face to invoke federal jurisdiction.” Safe Air for Everyone v. Meyer, 373 F.3d 1035,
 7     1039 (9th Cir. 2004). Conversely, in a factual attack “[n]o presumptive truthfulness
 8     attaches to plaintiff’s [complaint’s] allegations” [Thornhill Pub. v. General Tel. and
 9     Electronics Corp., 594 F.2d 730, 733 (9th Cir. 1979) (internal quotes and citation
10     omitted)], “the district court may review evidence beyond the complaint without
11     converting the motion to dismiss into a motion for summary judgment” [Safe Air for
12     Everyone, 373 F.3d at 1039 (citation omitted)], and courts may weigh the extrinsic
13     evidence in determining whether the facts show that a plaintiff has discharged plaintiff’s
14     burden of demonstrating that subject matter jurisdiction exists [Roberts v. Corrothers,
15     812 F.2d 1173, 1177-78 (9th Cir. 1987)].
16           B.     Plaintiff’s Complaint/FAC Seeks To Invoke The Equitable Jurisdiction
17                  Of This Court.
18           Because plaintiff seeks the return of property pursuant to Fed. R. Crim. P. 41(g),
19     plaintiff’s complaint/FAC (or for that matter a motion, which is treated as a complaint) 2
20     seeks to invoke the Court’s equitable jurisdiction. Fed. R. Crim. P. 41(g)
21     motions/complaints are only appropriate where the return of property is sought and no
22     criminal or civil action seeking forfeiture of the property is pending. See United States
23           2
               Ninth Circuit cases instruct district courts to treat Rule 41(g) motions as civil
24     complaints governed by the Federal Rules of Civil Procedure. United States v. Ibrahim,
       522 F.3d 1003, 1007 (9th Cir. 2008) (“[b]ecause there were no criminal proceedings
25     pending at the time of filing, the district court properly treated the motion as a civil
       complaint governed by the Federal Rules of Civil Procedure”) (citation omitted);
26     Ritchie, 342 F.3d at 907 (nothing in Ninth Circuit case law “indicates that a district court
       may treat a Rule 41[(g)] motion as something less than a civil complaint when there is
27     no pending criminal proceeding”). Once district courts treat the motion “as a civil
       complaint, . . . it [is] required to apply the Federal Rules of Civil Procedure. These rules
28     apply to each stage of the proceedings, the same way they would in the civil
       context.” Ibrahim, 522 F.3d at 1008 (citation omitted and emphasis in original).
                                                        4
     Case 2:21-cv-03298-RGK-MAR Document 19 Filed 07/21/21 Page 7 of 12 Page ID #:65




 1     v. $8,850, 461 U.S. 555, 569-70 (1983) (recognizing such motions under former Fed. R.
 2     Crim. P. 41(e)). Because such a movant has no other available forum to address the
 3     grievance, Fed. R. Crim. P. 41(g) motions are treated as equitable civil actions. United
 4     States v. Martinson, 809 F.2d 1364, 1367 (9th Cir. 1987).
 5           The Ninth Circuit has recognized that a district court’s invocation of equitable
 6     jurisdiction to hear a Fed. R. Crim. P. 41(g) request for return of property should be
 7     exercised with caution and restraint. Ramsden v. United States, 2 F.3d 322, 324 (9th
 8     Cir. 1993). It is a fundamental principle of equitable jurisdiction that if an adequate
 9     remedy at law exists, equitable relief is unavailable. United States v. Elias, 921 F.2d
10     870, 875 (9th Cir. 1990) (affirming district court’s refusal to exercise equitable
11     jurisdiction “because Elias had an adequate remedy at law”); United States v. U.S.
12     Currency, $83,170.78, 851 F.2d 1231, 1235 (9th Cir. 1988) (affirming denial of motion
13     for return of property where adequate remedies at law existed; there was “no need to
14     fashion an equitable remedy”).
15           C.     Plaintiff Cannot Discharge His Burden Of Showing Equitable
16                  (And Therefore Subject Matter) Jurisdiction Exists Because The
17                  Commencement Of Administrative Forfeiture Proceedings Provides
18                  Plaintiff With An Adequate Remedy At Law And Divests District
19                  Courts Of Jurisdiction To Hear A Rule 41(g) Motion/Complaint.
20                  1.     The Impact Of Initiating Administrative Forfeiture Proceedings.
21           The government has commenced administrative forfeiture proceedings as to
22     plaintiff’s property. Therefore, plaintiff cannot discharge his burden of showing that
23     equitable (i.e., subject matter) jurisdiction lies here. That is because plaintiff has an
24     adequate remedy at law - - namely to pursue his claims in the administrative forfeiture
25     proceedings, and district courts are therefore divested of jurisdiction to hear a Rule 41(g)
26     motion or complaint.
27           In Elias, the Ninth Circuit held that administrative forfeiture proceedings provide
28     an adequate remedy at law and therefore preclude a district court from exercising
                                                      5
     Case 2:21-cv-03298-RGK-MAR Document 19 Filed 07/21/21 Page 8 of 12 Page ID #:66




 1     equitable jurisdiction to hear a Fed. R. Crim. P. 41(g) motion for return for property.
 2     There, the government had seized assets and initiated administrative forfeiture
 3     proceedings by providing notice thereof. In affirming the district court’s dismissal of
 4     Elias’ motion, the court concluded that “Elias had a remedy at law pursuant to the
 5     administrative forfeiture scheme set forth in 19 U.S.C. § 1608.” 921 F.2d at 872. The
 6     court rejected the argument that only pending judicial forfeiture proceedings precluded
 7     Fed. R. Crim. P. 41(g) relief, and held that administrative forfeiture proceedings
 8     “provided Elias with the procedural tools to seek judicial review of the lawfulness of the
 9     seizure of his property” and that “both [the administrative and judicial forfeiture]
10     procedures give the claimant an adequate remedy at law.” Id. at 873.
11           Following this rule, numerous Ninth Circuit and district court cases within the
12     Ninth Circuit have dismissed Fed. R. Crim. P. 41(g) motions and complaints where
13     forfeiture proceedings are pending, reasoning that the initiation of forfeiture proceedings
14     provides an adequate remedy at law and divests courts from hearing Fed. R. Crim. P.
15     41(g) motions or complaints for the return of property. See, e.g., U.S. Currency,
16     $83,310.78, 851 F.2d at 1235 (“when a civil forfeiture proceeding is pending, there is no
17     need to fashion an equitable remedy to secure justice for the claimant”); In Re Return of
18     Seized Prop. (Jordan), 625 F. Supp. 2d 949, 955 (C.D. Cal. 2009) (in granting the
19     government’s motion to dismiss a Fed. R. Crim. P. 41(g) motion for return with
20     prejudice, the court noted “the Ninth Circuit has held that a Rule 41(g) motion is
21     properly denied once a civil forfeiture action has been filed”) (citation omitted); In Re
22     The Return of Seized Property, Specifically All Funds Seized from BoundlessRise, LLC,
23     2017 WL 4180149 (C.D. Cal. Aug. 30, 2017) (in granting government’s motion to
24     dismiss for lack of subject matter jurisdiction, the district court noted “if a related civil
25     forfeiture proceeding is filed - - either before or after the Rule 41(g) motion was brought
26     - - the court no longer has jurisdiction to entertain the Rule 41(g) motion. A civil
27     forfeiture proceeding gives the claimant an adequate remedy at law, precluding exercise
28     of the district court’s equitable powers”) (internal quotes and citations omitted).
                                                      6
     Case 2:21-cv-03298-RGK-MAR Document 19 Filed 07/21/21 Page 9 of 12 Page ID #:67




 1           Cases outside the Ninth Circuit are in accord. Abernathy v. Kral, 305 F. Supp. 3d
 2     795 (N.D. Ohio 2018) (where the government has begun civil forfeiture proceedings, a
 3     motion for return should be denied because plaintiff has an adequate remedy at law in
 4     the civil forfeiture case to challenge forfeiture and seek return of seized property); CFK,
 5     LLC v. United States, 324 F.R.D. 236 (D. Ut. 2018) (where government has begun civil
 6     forfeiture proceedings, Fed. R. Crim. P. 41(g) motion should be dismissed because
 7     claimant can no longer show that claimant lacked a legal remedy as required to obtain
 8     equitable relief under Fed. R. Crim. P. 41(g)); Haltiwanger v. United States, 494 F.
 9     Supp. 2d 927 (N.D. Ill. 2007) (granting government’s motion to dismiss for lack of
10     jurisdiction because the district court lacked equitable jurisdiction to hear Fed. R. Crim.
11     P. 41(g) motion once administrative forfeiture proceedings were commenced).
12           Numerous other cases also reach the same result. United States v. Voraveth, 2008
13     WL 4287293, *13 (D. Minn. Jul. 1, 2008), r. & r. adopted, United States v. Naovalath,
14     2008 WL 2885965 (D. Minn. Jul. 22, 2008) (equitable relief under Fed. R. Crim. P.
15     41(g) is not available once administrative forfeiture proceedings commenced because
16     those proceedings provide an adequate remedy at law); $8,050.00 in U.S. Currency v.
17     United States, 307 F. Supp. 2d 922, 926-27 (N.D. Ohio 2004) (comprehensive provisions
18     in 18 U.S.C. § 983, governing the procedural aspects of civil forfeiture proceedings, give
19     claimant an adequate remedy at law for contesting a civil forfeiture; thus, once the
20     Government commences administrative forfeiture proceedings, a Rule 41(g) motion
21     must be dismissed). 3
22           Indeed, in dismissing Fed. R. Crim. P. 41(g) actions, courts specifically hold that
23     forfeiture proceedings provide an adequate remedy at law to raise any claim, like
24     plaintiff’s claim here, that the seizure violated the Fourth and Fifth Amendments. Elias,
25           3
               See also United States v. One 1974 Learjet, 191 F.3d 668, 673 (6th Cir. 1999)
26     (“After the government initiates forfeiture proceedings and notifies a claimant of the
       proceedings, a claimant may no longer use Rule 41(e), but instead must submit to the
27     statutory procedures governing civil forfeiture proceedings”) (citation omitted); Ibarra v.
       United States, 120 F.3d 472, 475-76 (4th Cir. 1997) (“once the Government initiates
28     forfeiture proceedings, the district court is divested of jurisdiction” to hear Fed. R. Crim.
       P. 41(g) motion).
                                                       7
 Case 2:21-cv-03298-RGK-MAR Document 19 Filed 07/21/21 Page 10 of 12 Page ID #:68




 1   921 F.2d at 873 (administrative forfeiture proceedings “provided Elias with the
 2   procedural tools to seek judicial review of the lawfulness of the seizure of his property”
 3   and “an adequate remedy at law”); U.S. Currency, $83,310.78, 851 F.2d at 1235 (“when
 4   a civil forfeiture proceeding has been filed, the claimant has adequate remedies to
 5   challenge any fourth amendment violation. Accordingly, when a civil forfeiture
 6   proceeding is pending, there is no need to fashion an equitable remedy to secure justice
 7   for the claimant. The district court did not err in denying the Rule 41(e) motion”);
 8   United States v. One 1987 Jeep Wrangler, 972 F.2d 472, 479 (2d Cir. 1992) (“the
 9   claimant is afforded the opportunity to test the legality of the seizure in the forfeiture
10   proceeding. Consequently, once the administrative process has begun, the district court
11   loses subject matter jurisdiction to adjudicate the matter in a peripheral setting such as a
12   Rule 41(e) motion”) (citations omitted).
13         Multiple other cases reach the same result. See, e.g., United States v. 2nd
14   Amendment Guns, LLC, 917 F. Supp. 2d 1120 (D. Or. 2012) (once government
15   commences administrative forfeiture proceeding, claimant has an adequate remedy at
16   law to raise claimant’s Fourth Amendment unlawful search arguments); Baranski v.
17   Fifteen Unknown Agents of ATF, 195 F. Supp. 2d 862, 868 (W.D. Ky. 2002) (district
18   court has no jurisdiction to consider Fed. R. Crim. P. 41 motion raising Fourth and Fifth
19   Amendment issues because the commencement of forfeiture proceedings provides an
20   adequate remedy at law and therefore shows that the movant cannot establish equitable
21   jurisdiction); United States v. U.S. Currency in the Amount of $146,800, 1997 WL
22   269583, *5 (E.D.N.Y. Apr. 28, 1997) (Fed. R. Crim. P. 41 motion is not an appropriate
23   vehicle for challenging the legality of a seizure because the claimant has adequate
24   remedy at law – i.e., contesting the forfeiture in the civil forfeiture case).
25         Therefore, plaintiff’s complaint/FAC should be dismissed for lack of subject
26   matter jurisdiction. The commencement of administrative forfeiture proceedings
27   provides an adequate remedy at law and divests a district court of jurisdiction to hear a
28   Rule 41(g) claim like plaintiff’s.
                                                    8
 Case 2:21-cv-03298-RGK-MAR Document 19 Filed 07/21/21 Page 11 of 12 Page ID #:69




 1                2.     The Submission Of A Claim To The FBI To Contest The
 2                       Administrative Forfeiture Does Not Change The Analysis.
 3         The submission of a claim to the FBI to contest the FBI’s forfeiture of the
 4   property (i.e., by the FBI rendering a final decision that actually decides that the property
 5   is forfeited) does not alter the conclusion that subject matter jurisdiction does not lie.
 6   Instead, the FBI’s receipt of a claim merely starts the 90-day deadline set forth in 18
 7   U.S.C. § 983(a)(3)(A) & (B) for the government to either release the property or file an
 8   in rem civil forfeiture complaint in Court that names the property as the defendant asset.
 9         While the submission of a valid claim stops the administrative forfeiture
10   proceedings,4 it does not stop any future judicial forfeiture proceedings against the
11   property and therefore a Rule 41(g) movant has an adequate remedy at law because the
12   movant can raise any arguments to contest the forfeiture in the judicial action. As the
13   court noted in United States v. 2nd Amendment Guns, LLC, 917 F. Supp. 2d 1120 (D.
14   Or. 2012), in denying a Rule 41(g) motion because administrative forfeiture proceedings
15   had been commenced, it made no difference that claimant had submitted a claim and the
16   government had not yet filed a judicial forfeiture action, because Congress has given the
17   government 90 days under 18 U.S.C. § 983(a)(3)(A) & (B) to decide how to proceed: by
18   filing a judicial complaint or releasing the property. Id. at 1122. Further, if a claimant
19   asserts he has an immediate need for property, the claimant still has an adequate remedy
20   at law because the claimant may seek immediate return of the property by filing a
21
22
23         4
              Once a seizing agency (like the FBI) receives a valid claim to contest the
     administrative forfeiture of an asset (and assuming the claim plaintiff has submitted to
24   the FBI is valid), the seizing agency suspends the administrative forfeiture proceeding as
     to the asset (28 C.F.R. § 8.10(e)), the seizing agency cannot issue a judgment or final
25   decision that forfeits the asset to the government via what is known as a “declaration of
     administrative forfeiture” and is the equivalent of a court judgment of forfeiture in a
26   judicial case (28 C.F.R. § 8.12), the seizing agency must refer the matter to the United
     States Attorney’s Office (the “USAO”) for the filing of an in rem judicial civil forfeiture
27   action that names the asset as a defendant (28 C.F.R. § 8.10(e)), and the government
     must release the property if the USAO does not file the judicial complaint within 90 days
28   after the seizing agency received the claim (18 U.S.C. § 983(a)(3)(A) & (B)).
                                                    9
 Case 2:21-cv-03298-RGK-MAR Document 19 Filed 07/21/21 Page 12 of 12 Page ID #:70




 1   hardship petition pursuant to 18 U.S.C. § 983(f). 2nd Amendment Guns, LLC, 917 F.
 2   Supp. 2d at 1122.
 3                                             IV.
 4                                      CONCLUSION
 5         For the foregoing reasons, the government respectfully requests that its motion be
 6   granted and plaintiff’s complaint/FAC be dismissed without leave to amend.
 7   Dated: July 21, 2021                        Respectfully submitted,
 8                                               TRACY L. WILKISON
                                                 Acting United States Attorney
 9                                               SCOTT M. GARRINGER
                                                 Assistant United States Attorney
10                                               Chief, Criminal Division
11                                                     /s/             ______________
                                                 ANDREW BROWN
12                                               VICTOR A. RODGERS
                                                 MAXWELL COLL
13                                               Assistant United States Attorneys
14                                               Attorneys for Defendants
                                                 UNITED STATES OF AMERICA, et al.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                10
